Exhibit 10.2


KANSAS CITY SOUTHERN
2017 EQUITY INCENTIVE PLAN


RESTRICTED SHARES AWARD AGREEMENT


              
By this Agreement, Kansas City Southern, a Delaware corporation (the "Company"),
awards to you, [Name], an employee of the Company or an Affiliate, as Grantee,
that number of shares ("Restricted Shares") of the Company's Common Stock, $.01
par value, set forth below, subject to the terms and conditions set forth below
and in the attached Exhibit A hereto and in the Kansas City Southern 2017 Equity
Incentive Plan (including Committee rules, regulations, policies and procedures
established thereunder), as may from time to time be amended (the "Plan"), all
of which are an integral part of this Agreement.


Grant Date    March 6, 2018
Period of Restriction
Beginning on the Grant Date and ending on February 26, 2021

Number of Restricted Shares     [No. of Shares]


The Award evidenced by this Agreement shall not be effective unless you have
indicated your acceptance of this Agreement by signing electronically as
provided below promptly after your receipt of this Agreement. You should print
and retain one copy of this Agreement for your records.


                




Kansas City Southern




By: /s/ ADAM J. GODDERZ                
Adam J. Godderz
Vice President & Corporate Secretary




ACCEPTED AND AGREED*:


[Name]
[Participant ID]


* Acceptance of your award shall be indicated through the online process
provided by Schwab. By clicking the “Accept” button, you are signing and dating
this agreement electronically. Your electronic signature constitutes a legal
signature confirming that you acknowledge and agree to the terms and conditions
of this award agreement.




    







--------------------------------------------------------------------------------




EXHIBIT A
to
RESTRICTED SHARES AWARD AGREEMENT


1. Plan Governs. The Award and this Agreement are subject to the terms and
conditions of the Plan. The Plan is incorporated in this Agreement by this
reference. All capitalized terms used in this Agreement have the meaning set
forth in the Plan unless otherwise defined in this Agreement. By executing this
Agreement, you acknowledge receipt of a copy of the Plan and the prospectus
covering the Plan and you acknowledge that the Award is subject to all the terms
and provisions of the Plan. You further agree to accept as binding, conclusive
and final all decisions and interpretations by the Plan Committee with respect
to any questions arising under the Plan.
2. Payment. The Restricted Shares are awarded to you without requirement of
payment.
3. Transfer Restrictions. Until the restrictions lapse, the Restricted Shares
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 14 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. Certificates will be transferred to you only as
provided in paragraph 4 of this Exhibit A.
4. Record of Ownership. The number of your Restricted Shares with respect to
which the restrictions have lapsed will be released from restrictions on the
books of the Company. Delivery may be effected on an uncertificated basis, to
the extent not prohibited by applicable law or the rules of the New York Stock
Exchange. To the extent the Shares are delivered in uncertificated form, those
Shares shall be deposited directly with Charles Schwab Trust Company, or such
other agent designated by the Company, and the Company may utilize electronic or
automated methods to transfer the Shares. Until the restrictions lapse, your
Restricted Shares either will be evidenced by certificates held by or on behalf
of the Company (in which case you will sign and deliver to the Company a stock
power relating to the Restricted Shares so that the Company may cancel the
Restricted Shares in the event of forfeiture), or the Restricted Shares will be
reflected in a book-entry form or other account maintained by the Company, as
determined by the Company.


5. Rights as Stockholder. During the Period of Restriction you will have all of
the rights of a stockholder of the Company with respect to the Restricted
Shares, except that (i) you will be subject to the provisions of paragraph 3 of
this Exhibit A and (ii) any cash dividends or stock dividends paid with respect
to any Restricted Shares which are subject to forfeiture under paragraph 9 of
this Exhibit A will be retained by the Company for your benefit. The cash
dividends or stock dividends so retained by the Company and attributable to your
Restricted Shares subject to forfeiture under paragraph 9 of this Exhibit A will
be distributed to you, without adjustment for earnings, in cash or in Shares
(depending on the nature of the underlying dividend) when the Restricted Shares
are no longer subject to forfeiture under paragraph 9 of this Exhibit A (whether
or not the Restricted Shares remain subject to the provisions of paragraph 3 of
this Exhibit A). You will not be entitled to any retained dividends attributable
to any Restricted Shares which are forfeited pursuant to paragraph 9 of this
Exhibit A.


2





--------------------------------------------------------------------------------




6. Lapse of Restrictions Other than Upon Retirement. The Restricted Shares will
no longer be subject to restrictions upon the first of the following events to
occur:
(a) The end of the Period of Restriction, provided your Termination of
Employment does not occur prior to that date; or
(b) Your Termination of Employment by reason of your death; or
(c) Your Termination of Employment by reason of your Disability; or
(d) A Change of Control.
7. Lapse of Restrictions Upon Retirement. If, prior to the occurrence of any of
the events specified in paragraph 6 of this Exhibit A, you satisfy the
conditions for Retirement, then your Restricted Shares will become
non-forfeitable in accordance with (a), (b) or (c) below, as applicable:
(a) If you first satisfy the conditions for Retirement on or before February 22,
2019, then (i) one-third (1/3) of your Restricted Shares will become
non-forfeitable on February 22, 2019, provided you have not incurred a
Termination of Employment before such date; (ii) an additional one-third (1/3)
of your Restricted Shares will become non-forfeitable on February 28, 2020,
provided you have not incurred a Termination of Employment before such date; and
(iii) the final one-third (1/3) of your Restricted Shares will become
non-forfeitable on February 26, 2021, provided you have not incurred a
Termination of Employment before such date.
(b) If you first satisfy the conditions for Retirement after February 22, 2019,
but on or before February 28, 2020, then (i) one-third (1/3) of your Restricted
Shares will become non-forfeitable on the last day of the month during which you
first satisfy the conditions for Retirement provided you have not incurred a
Termination of Employment before such date; (ii) an additional one-third (1/3)
of your Restricted Shares will become non-forfeitable on February 28, 2020,
provided you have not incurred a Termination of Employment before such date; and
(iii) the final one-third (1/3) of your Restricted Shares will become
non-forfeitable on February 26, 2021, provided you have not incurred a
Termination of Employment before such date; and
(c) If you first satisfy the conditions for Retirement after February 28, 2020,
but on or before February 26, 2021, then (i) two-thirds (2/3) of your Restricted
Shares will become non-forfeitable on the last day of the month during which you
first satisfy the conditions for Retirement provided you have not incurred a
Termination of Employment before such date; and (ii) the final one-third (1/3)
of your Restricted Shares will become non-forfeitable on February 26, 2021,
provided you have not incurred a Termination of Employment before such date.
Although certain of your Restricted Shares may become non-forfeitable as set
forth above prior to the expiration of the Period of Restriction, such Shares
shall remain subject to the restrictions on transfer set forth in paragraph 3 of
this Restricted Shares Award section until the earlier of your Termination of
Employment or the expiration of the Period of Restriction. For purposes of the


3





--------------------------------------------------------------------------------




foregoing, you will satisfy the conditions for "Retirement" only if you have
either attained age 65 or age 55 and completed 10 years of service prior to your
Termination of Employment.
8. Acceleration of Vesting. The Committee may at any time or times in its
discretion accelerate the vesting of some or all of your Restricted Shares by
specifying a date, other than what is provided in this Agreement, on which such
Shares will no longer be subject to restrictions. Any such Shares that are then
vested under this paragraph 8 will not be forfeited under paragraph 9 of this
Exhibit A.
9. Forfeiture. Any Restricted Shares that pursuant to the provisions of this
Award Agreement do not become vested on or before your Termination of Employment
will be forfeited upon your Termination of Employment. All of your rights to and
interest in any Restricted Shares that are forfeited under this Agreement will
terminate upon forfeiture.
10. Tax Withholding. As of any date that a required tax withholding liability
(“Required Withholding”) occurs, you must remit all amounts necessary to satisfy
the Required Withholding. The Company will not deliver Shares to you or release
the restrictions on Shares under this Agreement unless you remit (or in
appropriate cases agree to remit) or otherwise provide for the Required
Withholding as allowed under the Plan, as amended.
11. No Right to Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or an Affiliate to terminate your
employment or service at any time, nor confer upon you the right to continue in
the employ of the Company or an Affiliate.
12. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to you shall be addressed to you at the address listed in
the Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for notices. Any
notice under this Agreement to the Company shall become effective upon receipt
by the Company. Any notice under this Agreement to you will be deemed to have
been delivered to you when delivered in person or when deposited in the United
States mail, addressed to you at your address on the shareholder records of the
Company, or such other address as you have designated under this paragraph.
13. Tax Consultation. Your signature on this Agreement means that you understand
that you may incur tax consequences as of any date that a number (which may be
all or part) of your Restricted Shares would no longer be forfeited if you were
to have a Termination of Employment on such date. You agree to consult with any
tax consultants you think advisable in connection with the Restricted Shares and
you acknowledge that you are not relying, and will not rely, on the Company or
any Affiliate for any tax advice. Please see Section 17.2 of the Plan regarding
Code Section 83(b) elections.
14. Amendment. The Company reserves the right to amend the Plan at any time. The
Committee reserves the right to amend this Agreement at any time.
15. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or


4





--------------------------------------------------------------------------------




invalid shall, if possible, be construed in a manner which gives effect to the
terms of such part to the fullest extent possible while remaining lawful and
valid.
16. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.
17. Data Privacy: By accepting the Award, you agree that any data, including the
your personal data, may be exchanged among the Company and its Affiliates to the
extent the Company determines necessary or advisable to administer the Plan and
the Award, as well as with any third-party engaged by the Company to administer
the Plan and the Awards granted under the Plan.
18. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


                        




5



